Judgments, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered December 17, 2008, convicting defendant, upon his pleas of guilty, of robbery in the first and third degrees, and sentencing him, as a second violent felony offender and as a second felony offender, to consecutive terms of 10 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s contention that the court erred in granting him an unduly limited suppression hearing is unpreserved, as well as being forfeited by defendant’s guilty plea. Rather than issuing an order that finally denied any part of defendant’s suppression motion, which would be a prerequisite for appellate review (see CPL 710.70 [2]), the court ordered a hearing. While the court’s order contained language limiting the issues that could be raised at the hearing, and the limiting language (which appears to have been inserted inadvertently) was inapplicable to the fact pattern, it was incumbent upon defendant to alert the court to the problem. Instead, defendant pleaded guilty before any hearing was held, thereby forfeiting review (see People v Fernandez, 67 NY2d 686, 688 [1986]).
*607We perceive no basis for reducing the sentences or directing that they run concurrently.
Concur—Gonzalez, EJ., Mazzarelli, Moskowitz, Renwick and Manzanet-Daniels, JJ.